Citation Nr: 0716019	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  02-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for impingement syndrome of the right (major) 
shoulder.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Navy from 
January 1979 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In April 2000, the veteran's claim was re-
adjudicated for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and a denial of an increase in 
benefits was continued.  

Pursuant to a change of address, the veteran's claims file 
was transferred to the VA RO in Manila, The Philippines.  The 
veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in Manila in September 2004.  
A transcript is associated with the claims file.

The veteran's claim has been before the Board previously, and 
was remanded in February 2005 for procedural compliance and 
further evidentiary development.  All required actions have 
been taken and the case is ripe for appellate review.   


FINDING OF FACT

The veteran's service-connected right shoulder disability is 
manifested by acromioclavicular joint hypertrophy, 
impingement on the supraspinatus tendon, arthritis, pain, 
fatigue and weakness, which limits motion of the arm to the 
shoulder level or at 90 degrees of abduction and forward 
flexion; there is no current deformity, malunion, clavicular 
or scapular impairment or ankylosis of the joint.  






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
impingement syndrome of the right (major) shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); §§ 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200, 
5201, 5202, 5203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In May 2001, September 2001, and February 2005 letters, 
the veteran was notified of the information and evidence 
needed to substantiate and complete his claim.  The veteran 
was specifically informed as to what evidence he was to 
provide and to what evidence VA would attempt to obtain on 
his behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
did not occur in this case as the VCAA had not been enacted 
at the time of the RO's initial denial.  
The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but as explained below, such error is rebutted.  The 
veteran was provided with a VCAA notice letter in 2001 and 
2005 which, while temporally after the initial RO decision, 
did provide the veteran with adequate notice as to the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim and requesting 
that the veteran provide any pertinent evidence in his 
possession.  Thereafter, the RO cured the timing defect by 
providing complete VCAA notice together with re-adjudication 
of the claim, as demonstrated by the November 2005 SSOC.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of an SOC to cure timing of notification defect).  The 
veteran was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.  Under these circumstances, 
the presumption of prejudicial error against the veteran's 
claim is rebutted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 
16, 2007). 

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For reasons discussed in 
further detail below, the Board's current decision results in 
a denial of the veteran's claim; as the preponderance of the 
evidence is against a higher rating for his right shoulder 
disability, any question as to a higher rating or different 
effective date is moot.  Thus, the presumption of prejudice 
against the veteran is rebutted.  See Sanders, supra.  In 
this respect, all the VCAA requires is that the duty to 
notify is satisfied, and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error); Bernard, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and comprehensive examinations to evaluate the 
disability at issue have been conducted.  The examinations 
revealed findings that are adequate for rating purposes 
during the entire period of time at issue.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  Specific 
Diagnostic Code provisions relate to arthritis as others are 
available for rating limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).



Analysis

The veteran contends that his right shoulder disability is 
more disabling than currently evaluated.  

Since the filing of his current claim, the veteran has been 
afforded several VA examinations to determine the severity of 
his right shoulder disorder.  In October 1999, the examiner 
reported that the veteran had a subjective history of pain 
and easy fatigue of the right shoulder, with flare-ups due to 
manual activity.  X-ray examinations have confirmed 
degenerative changes.  A mild glenohumeral joint discomfort 
was diagnosed as rotator cuff impingement.  A chronic 
trapezius muscle strain and synovitis were assessed, along 
with arthritis in the acromioclavicular joint.  

Upon a VA examination in March 2002, range of motion of the 
right shoulder was full with no noted deformity.  Pain was 
noted during the range of motion of the shoulder but no 
visible defects were found.  The assessment was degenerative 
and post-traumatic arthritis of the right shoulder.  

In May 2006, the veteran was afforded his most recent VA 
orthopedic examination.  It the associated report, an April 
2005 magnetic resonance imaging (MRI) study was referenced as 
showing acromioclavicular joint hypertrophy with impingement 
on the supraspinatus tendon.  Osteoarthritis of the same 
joint was confirmed by X-ray.  Range of motion findings for 
the right arm were as follows:  flexion to 180 degrees, with 
pain noted throughout, and with limitation to 90 degrees upon 
repetitive use; abduction to 180 degrees, with pain 
throughout, and with limitation to 90 degrees upon repetitive 
use; external and internal rotation were to 90 degrees, with 
pain throughout, and with limitation to 45 degrees upon 
repetitive use.  Pain was the principal cause of loss of 
motion on repetitive use for all tested movements.  It was 
also noted in the same examination report that the veteran 
had no limitation of motion and had pain only on extreme 
range of motion.

The veteran is currently rated under Code 5201 pertaining to 
limitation of motion of the arm, as there are no specific 
rating criteria applicable to impingement syndrome.  See 
38 C.F.R. §§  4.20, 4.71a, Diagnostic Code 5201.  The Board 
notes that the veteran has osteoarthritis in his right 
shoulder, but that such a disorder has been found to be 
nonservice-connected, and as such, cannot be considered in 
determining the veteran's entitlement to a higher evaluation.  
Under the criteria of Code 5201, however, the veteran would 
be entitled to a higher evaluation of 30 percent if he could 
show that a shoulder impingement produced a limitation of 
motion to the extent that maximum movement of the right arm 
is midway between side and shoulder level; with a 40 percent 
evaluation available if maximum movement of the arm was to 25 
degrees from the side.  See 38 C.F.R. §  4.71a, Diagnostic 
Code 5201.

The Board must consider factors such as pain on use when 
evaluating loss of motion of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The most recent examination resulted 
in conflicting findings regarding at what point the veteran 
has pain during range of motion of the right shoulder; it was 
noted that he only had pain at the extremes of motion but it 
was also reported that he had pain throughout the range of 
motion.  Upon repetitive motion, the veteran's right arm is 
limited to his shoulder level, or 90 degrees, with pain 
preventing further flexion.  This finding, along with other 
reports of noted fatigability and weakness, show that the 
veteran is truly limited in motion to his shoulder level or 
at 90 degrees due to service-connected disability.  However, 
the current 20 percent evaluation is consistent with such 
limitation of the major shoulder under the applicable rating 
criteria.  The preponderance of the medical evidence is 
against a finding that pain, weakness, fatigue or any other 
symptom or sign limits his motion to below shoulder level.  
The examiner was specific in stating such limitation was at 
the shoulder level or at 90 degrees of abduction.  It is 
pertinent to note that, under 38 C.F.R. § 4.40, limitation of 
function due to pain must be supported by objective findings.   

There is no medical or X-ray evidence of malunion, scapula or 
clavicle impairment, deformity, dislocation or ankylosis, 
which might entitle the veteran to a higher evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203.  

In view of the foregoing, the preponderance of the evidence 
is against the claim for a rating in excess of 20 percent for 
the veteran's impingement syndrome of the right shoulder.  
The Board is cognizant of its duty to apply benefit of the 
doubt in favor of the veteran when there is a relative 
balance of positive and negative evidence on an outstanding 
issue.  The duty is, however, inapplicable in the current 
case as the preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's right shoulder 
disability, which would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 20 percent for 
impingement syndrome of the right (major) shoulder is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


